DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The instant claim 1 is missing an end mark. Claim 1 must end with period as an ending punctuation mark.
The application has been amended as follows: 
Please insert period . in the end of claim 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to a process for obtaining a sparkling alcoholic beverage, comprising the following steps:
a. receiving white, pink or black grapes clusters, separating berries from stems of the grape clusters, and crushing the berries;
b. adding between 0.1 and 10 g/hL of pectolytic enzyme and/or cellulases and/or hemicellulases to the crushed berries of step (a) and pressing said mixture of crushed berries and enzymes in a pneumatic press separating grape juice from skins and seeds;
c. clarifying the grape juice obtained in step (b), separating by decantation solids from grape juice by adding between 0.1 and 10 g/hL of pectolytic enzymes, cellulases and hemicellulases;
d. fermenting the clarified grape juice of step (c) by adding yeasts selected from Saccharomyces cerevisiae genus at doses between 10 and 50 g/hL and nitrogen compounds at doses between 10 and 100 g/hL;
e. clarifying the wine obtained in step (d) by physically separating the solid residues generated in the fermentation step by using drawing-off and/or centrifugation and/or earth, tangential or cloths filters; obtaining a wine with a turbidity level between 20 and 100 NTU;
f. stabilizing the wine from precipitation of tartaric salts;
g. adding hops or derivatives thereof to the wine obtained in step (f) at a dose between 0.1 and 10 g/L and macerating at room temperature for a time between 1 hour and one month;
h. mixing in an isobaric tank between about 30% and about 70% of the wine of step (g) and between 70% and 30% vegetable water or water, between 0.1% and 10% white wine concentrate and concentrated white grape juice in a volume as to provide 0.1 to 200 g/L of sugar to the total mixture, wherein the vegetable water is obtained as a byproduct of fruit and/or vegetable juice concentration process, through the condensation of vapors generated in the concentration process which involves subjecting filtered and clarified juice to temperatures between 50 and 100 °C in order to concentrate its solids with total or partial removal of water;
i. fermenting the mixture obtained in step (h) adding 15 to 30 g/hL of yeasts selected from Saccharomyces cerevisiae, Saccharomyces bayanus, Torulaspora delbrueckii, Schizosaccharomyces, Zygosaccharomyces, or Kluyveromyces and fermenting for a time from 1 hour up to 1 month at temperature between 8 and 30°C; wherein between about 10 and about 50 g/hL of nitrogen compounds are added; obtaining a pressure of the gas generated in this fermentation varying from 100 kPa to 600 kPa; and
j. filtering the beverage obtained in step (1) at temperatures under 10°C adding concentrated white grape juice in a volume to provide between 0.1 and 200 g/L sugar or directly adding sugar together with acid citric at a concentration from 10 to 50 g/L and from 0 to 50 g/L, respectively.
None of the prior art discloses or suggests the invention as claimed.

Claims 1-9 and 10 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791